4

 

a

Case 1:19-cr-00377-NRB Document 32 Filed 08/26/20 Page 1 of 2

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton age ry aide
Executive Director Attomey-in-Charge

and Attorney-in-Chief

August 26, 2020

BY ECF

The Honorable Naomi R. Buchwald
United States District Judge
Southern District of New York

500 Pearl Street

New York, NY 10007

Re: United States v. Sirron Stafford
19 Cr. 377

Dear Judge Buchwald: Applicat nn
dewied:
With the consent of the Pretrial Services Agency, I write to respectfully a

request that the Court modify Mr. Stafford’s bail conditions to remove the
conditions of GPS monitoring and curfew. On August 6 2019, the following bai
conditions were imposed: a $50,000 personal recognizance bond co-signed by two
financially responsible persons; GPS monitoring with curfew; travel limited t vel
SDNY/EDNY; surrender travel documents (and no new applications); Strict 2% 3d~
pretrial supervision as directed by PTS; Gambling treatment if directed by Pretrial 4/3/2
and substance abuse treatment as directed. The conditions were continued after Mr.
Stafford’s guilty plea on January 13, 2020.

    

For over a year, Mr. Stafford has been wearing a GPS monitor and subjected
to a curfew. During this time, he has participated in gambling and substance abuse
treatment weekly, consistently tested negative for elicit substances, secured and
maintained a job at a barbershop, and remained out of trouble. Far from necessary
for Mr. Stafford’s supervision in the community, the GPS monitor and curfew have
become obstacles in Mr. Stafford’s active, law-abiding life taking care of his
family, working, and participating in treatment. While the government opposes the
proposed modifications to Mr. Stafford’s conditions of release, Pretrial Services
Officer Keyana Pompey does not object to the requested modifications.

Thank you for your consideration of this request.
 

Cae tier CMiE77-NRE Dotument3> Ried 2020 Page 2 of 2
Respectfully submitted,

/s/
Zawadi Baharanyi
Assistant Federal Defender
(917) 612-2753

SO ORDERED:

 

HONORABLE NAOMI R. BUCHWALD
United States District Judge

cc: AUSA Ryan Finkel (by ECF)
